20-11724    Doc 2   Filed 07/28/20     Entered 07/28/20 21:55:01   Main Document   Pg
                                          1 of 15



ALSTON & BIRD LLP
Gerard S. Catalanello
James J. Vincequerra
William Hao
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
Email: Gerard.Catalanello@alston.com
       James.Vincequerra@alston.com
       William.Hao@alston.com


Proposed Counsel to the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                           )   CHAPTER 11
                                                 )
K.G. IM, LLC                                     )
                                                 )   CASE NO. 20-11723
                Debtor.                          )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   CHAPTER 11
                                                 )
IL MULINO USA, LLC                               )
                                                 )   CASE NO. 20-11724
                Debtor.                          )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   CHAPTER 11
                                                 )
IM LLC – III                                     )
                                                 )   CASE NO. 20-11725
                Debtor.                          )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )




                                             3
20-11724   Doc 2    Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document   Pg
                                        2 of 15



In re:                                         )   CHAPTER 11
                                               )
IMNYLV, LLC                                    )
                                               )   CASE NO. 20-11726
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM NY, FLORIDA, LLC                            )
                                               )   CASE NO. 20-11727
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM NY, PUERTO RICO, LLC                        )
                                               )   CASE NO. 20-11728
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IMNY AC, LLC                                   )
                                               )   CASE NO. 20-11729
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM PRODUCTS, LLC                               )
                                               )   CASE NO. 20-11730
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )




                                           2
20-11724   Doc 2    Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document   Pg
                                        3 of 15



In re:                                         )   CHAPTER 11
                                               )
IM LONG ISLAND RESTAURANT GROUP,               )
LLC                                            )   CASE NO. 20-11731
                                               )
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM LONG ISLAND, LLC                            )
                                               )   CASE NO. 20-11732
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM FRANCHISE, LLC                              )
                                               )   CASE NO. 20-11733
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM 60TH STREET HOLDINGS, LLC                   )
                                               )   CASE NO. 20-11734
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM BROADWAY, LLC                               )
                                               )   CASE NO. 20-11735
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )




                                           3
20-11724       Doc 2     Filed 07/28/20     Entered 07/28/20 21:55:01        Main Document         Pg
                                               4 of 15



In re:                                                 )   CHAPTER 11
                                                       )
IMNY HAMPTONS, LLC                                     )
                                                       )   CASE NO. 20-11736
                     Debtor.                           )
                                                       )
Tax I.D. No. XX-XXXXXXX                                )
                                                       )
                                                       )

                         DEBTORS’ MOTION FOR ENTRY
                OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF RELATED CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

          K.G. IM, LLC and its affiliated debtors and debtors in possession (each a “Debtor” and

collectively, the “Debtors”), by and through their undersigned proposed counsel, hereby submit

this Motion for Entry of an Order (I) Directing Joint Administration of Related Chapter 11

Cases and (II) Granting Related Relief (the “Motion”). In support of the Motion, the Debtors

respectfully represents as follows:

                                   JURISDICTION AND VENUE

          1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of these cases and

this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.      The statutory predicates for the relief requested herein are section 105(a) of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 1015(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                       RELIEF REQUESTED

          3.      By this Motion, the Debtors respectfully request entry of an order (a) directing the

joint administration of these chapter 11 cases for procedural purposes only and (b) granting

related relief.




                                                   4
20-11724       Doc 2      Filed 07/28/20        Entered 07/28/20 21:55:01              Main Document            Pg
                                                   5 of 15



          4.     In furtherance of the foregoing, the Debtors request that the official caption to be

used by all parties in all papers in the jointly administered cases be as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                       )    CHAPTER 11
                                                             )
K.G. IM, LLC, et al.,1                                       )
                                                             )    CASE NO. 20-11723
                     Debtors.                                )
                                                             )    (Jointly Administered)
                                                             )



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), include: K.G. IM, LLC (8556); Il Mulino USA, LLC (1682); IM LLC – III (2613); IMNYLV, LLC
(9805); IM NY, Florida, LLC (9385); IM NY, Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM Products,
LLC (0303); IM Long Island Restaurant Group, LLC (1623); IM Long Island, LLC (1488); IM Franchise, LLC
(0565); IM 60th Street Holdings, LLC (8040); IM Broadway, LLC (4335); and IMNY Hamptons, LLC (0423). For
the purpose of these chapter 11cases, the service address for the Debtors is: 1761 Yardley Langhorne Rd Yardley
PA 19067.

         5.      The Debtors also request that the Court make a separate docket entry on the

docket of each of the Debtors, other than K.G. IM, LLC, to reflect joint administration of these

chapter 11 cases:

                    An Order has been entered in accordance with Rule 1015(b) of
                    the Federal Rules of Bankruptcy Procedure directing joint
                    administration of the chapter 11 cases of: K.G. IM, LLC
                    (8556); Il Mulino USA, LLC (1682); IM LLC – III (2613);
                    IMNYLV, LLC (9805); IM NY, Florida, LLC (9385); IM NY,
                    Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM
                    Products, LLC (0303); IM Long Island Restaurant Group, LLC
                    (1623); IM Long Island, LLC (1488); IM Franchise, LLC
                    (0565); IM 60th Street Holdings, LLC (8040); IM Broadway,
                    LLC (4335); and IMNY Hamptons, LLC (0423). All further
                    pleadings and other papers shall be filed in and all further
                    docket entries shall be made in Case No. 20-11723.

          6.     The Debtors also seek authority to file their monthly operating reports required by

the Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,



                                                         5
20-11724     Doc 2     Filed 07/28/20     Entered 07/28/20 21:55:01        Main Document          Pg
                                             6 of 15



issued by the United States Trustee for the Southern District of New York (the “U.S. Trustee”),

by consolidating the information required for each Debtor in one report that tracks and breaks

out all of the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis

in each monthly operating report.

                                        BACKGROUND

        7.     On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition

for relief pursuant to chapter 11 of the Bankruptcy Code. The Debtors are operating their

business and managing their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee, examiner or official committee of unsecured creditors

has been appointed in these chapter 11 cases.

                                      BASIS FOR RELIEF

        8.     Bankruptcy Rule 1015(b) provides, in relevant part, that if “two or more petitions

are pending in the same court by or against . . . a debtor and an affiliate, the court may order a

joint administration of the estates.” The Debtors are “affiliates” as that term is defined under

section 101(2) of the Bankruptcy Code. Accordingly, the Court is authorized to grant the

requested relief.

        9.     Courts in this jurisdiction routinely order joint administration in cases with

multiple related debtors. See, e.g., In re LATAM Airlines Group, S.A., Case No. 20-11254 (JLG)

(Bankr. S.D.N.Y. May 27, 2020); In re Frontier Communications Corporation, Case No. 20-

22476 (RDD) (Bankr. S.D.N.Y. Apr. 17, 2020); In re Stearns Holdings, LLC, Case No. 19-

12226 (SCC) (Bankr. S.D.N.Y. Jul. 10, 2019); In re Trident Holding Co., LLC, No. Case 19-

10384 (SHL) (Bankr. S.D.N.Y. Feb. 12, 2019); In re Nine West Holdings, Inc., No. Case 18-

10947 (SCC) (Bankr. S.D.N.Y. Apr. 19, 2018); In re Cenveo, Inc., Case No. 18-22178 (RDD)




                                                 6
20-11724       Doc 2   Filed 07/28/20     Entered 07/28/20 21:55:01      Main Document         Pg
                                             7 of 15



(Bankr. S.D.N.Y. Feb. 5, 2018); In re Glob. A&T Elecs. Ltd., Case No. 17-23931 (RDD) (Bankr.

S.D.N.Y. Dec. 19, 2017); In re 21st Century Oncology Holdings, Inc., Case No. 17-22770

(RDD) (Bankr. S.D.N.Y. May 26, 2017); In re BCBG Max Azria Glob. Holdings, LLC, Case No.

17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 2, 2017).

        10.     The rights of the respective creditors will not be adversely affected by joint

administration of these cases because the relief sought in this Motion is purely procedural and is

in no way intended to affect substantive rights.

                                               NOTICE

        11.     Notice of this Motion has been provided to: (a) the Office of the United States

Trustee for the Southern District of New York; (b) the Debtors’ twenty (20) largest unsecured

creditors; (c) counsel to the secured lender; and (d) any party that has requested notice pursuant

to Bankruptcy Rule 2002. In light of the nature of the relief requested, the Debtors respectfully

submits that no further notice is necessary.

                                     NO PRIOR REQUEST

        12.     No prior request for the relief sought in the Motion has been made to this or any

other court.

                                         CONCLUSION

       WHEREFORE, the Debtors requests this Court enter an order, substantially in the form

of Exhibit A, granting the relief requested herein and such other and further relief as the Court

may deem just and proper.




                                                   7
20-11724    Doc 2      Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document       Pg
                                           8 of 15



Dated: July 27, 2020                              ALSTON & BIRD LLP

                                                  By:   /s/ Gerard S. Catalanello
                                                        Gerard S. Catalanello
                                                        William Hao
                                                        90 Park Avenue
                                                        New York, NY 10016
                                                        Telephone: (212) 210-9400
                                                        Gerard.Catalanello@alston.com
                                                        William.Hao@alston.com

                                                  Proposed Counsel to the Debtors and
                                                  Debtors in Possession




                                              8
20-11724   Doc 2   Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document   Pg
                                       9 of 15



                                     EXHIBIT A

                                    Proposed Order
20-11724   Doc 2    Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document   Pg
                                       10 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                        )   CHAPTER 11
                                              )
K.G. IM, LLC                                  )
                                              )   CASE NO. 20-11723
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IL MULINO USA, LLC                            )
                                              )   CASE NO. 20-11724
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM LLC – III                                  )
                                              )   CASE NO. 20-11725
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IMNYLV, LLC                                   )
                                              )   CASE NO. 20-11726
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM NY, FLORIDA, LLC                           )
                                              )   CASE NO. 20-11727
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
20-11724   Doc 2    Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document   Pg
                                       11 of 15



In re:                                         )   CHAPTER 11
                                               )
IM NY, PUERTO RICO, LLC                        )
                                               )   CASE NO. 20-11728
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IMNY AC, LLC                                   )
                                               )   CASE NO. 20-11729
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM PRODUCTS, LLC                               )
                                               )   CASE NO. 20-11730
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM LONG ISLAND RESTAURANT GROUP,               )
LLC                                            )   CASE NO. 20-11731
                                               )
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   CHAPTER 11
                                               )
IM LONG ISLAND, LLC                            )
                                               )   CASE NO. 20-11732
                Debtor.                        )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )




                                           2
20-11724     Doc 2   Filed 07/28/20   Entered 07/28/20 21:55:01   Main Document   Pg
                                        12 of 15



In re:                                          )   CHAPTER 11
                                                )
IM FRANCHISE, LLC                               )
                                                )   CASE NO. 20-11733
                 Debtor.                        )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   CHAPTER 11
                                                )
IM 60TH STREET HOLDINGS, LLC                    )
                                                )   CASE NO. 20-11734
                 Debtor.                        )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   CHAPTER 11
                                                )
IM BROADWAY, LLC                                )
                                                )   CASE NO. 20-11735
                 Debtor.                        )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )
In re:                                          )   CHAPTER 11
                                                )
IMNY HAMPTONS, LLC                              )
                                                )   CASE NO. 20-11736
                 Debtor.                        )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
                                                )

                  ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF RELATED CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF




                                            3
20-11724         Doc 2      Filed 07/28/20        Entered 07/28/20 21:55:01              Main Document              Pg
                                                    13 of 15



           Upon the motion (the “Motion”)1 of the Debtors for an order (this “Order”) (a) directing

joint administration of these cases for procedural purposes only, and (b) granting related relief,

all as more fully set forth in the Motion; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of these cases and this

proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

sufficient notice of the Motion having been given under the particular circumstances; and it

appearing that no other or further notice is necessary; and it appearing that the relief requested in

the Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

interest; and after due deliberation thereon; and good and sufficient cause appearing therefor; it is

hereby

ORDERED, ADJUDGED, and DECREED THAT:

                 1.          The Motion is granted to the extent set forth below.

                 2.          The above-captioned chapter 11 cases are consolidated for procedural

    purposes only and shall be jointly administered by the Court under Case No. 20-11723.

                 3.          The caption of the jointly administered cases should read as follows:


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          )   CHAPTER 11
                                                                )
K.G. IM, LLC, et al., 1                                         )
                                                                )   CASE NO. 20-11723
                       Debtors.                                 )
                                                                )   (Jointly Administered)
                                                                )


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.

                                                           4
20-11724     Doc 2     Filed 07/28/20       Entered 07/28/20 21:55:01           Main Document           Pg
                                              14 of 15




       1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
       identification number (if any), include: K.G. IM, LLC (8556); Il Mulino USA, LLC (1682); IM LLC – III
       (2613); IMNYLV, LLC (9805); IM NY, Florida, LLC (9385); IM NY, Puerto Rico, LLC (0901); IMNY
       AC, LLC (5082); IM Products, LLC (0303); IM Long Island Restaurant Group, LLC (1623); IM Long
       Island, LLC (1488); IM Franchise, LLC (0565); IM 60th Street Holdings, LLC (8040); IM Broadway, LLC
       (4335); and IMNY Hamptons, LLC (0423). For the purpose of these chapter 11cases, the service address
       for the Debtors is: 1761 Yardley Langhorne Rd Yardley PA 19067.

             4.        A docket entry substantially similar to the following notation shall be

 entered on the docket of each Debtor’s case to reflect the joint administration of these cases:

                  An Order has been entered in accordance with Rule 1015(b) of
                  the Federal Rules of Bankruptcy Procedure directing joint
                  administration of the chapter 11 cases of: K.G. IM, LLC
                  (8556); Il Mulino USA, LLC (1682); IM LLC – III (2613);
                  IMNYLV, LLC (9805); IM NY, Florida, LLC (9385); IM NY,
                  Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM
                  Products, LLC (0303); IM Long Island Restaurant Group, LLC
                  (1623); IM Long Island, LLC (1488); IM Franchise, LLC
                  (0565); IM 60th Street Holdings, LLC (8040); IM Broadway,
                  LLC (4335); and IMNY Hamptons, LLC (0423). All further
                  pleadings and other papers shall be filed in and all further
                  docket entries shall be made in Case No. 20-11723.


             5.        The Debtors shall maintain, and the Clerk of the United States Bankruptcy

 Court for the Southern District of New York shall keep, one consolidated docket, one file, and

 one consolidated service list for these chapter 11 cases.

             6.        The Debtors may file their monthly operating reports required by the

 Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

 issued by the U.S. Trustee, by consolidating the information required for each Debtor in one

 report that tracks and breaks out all of the specific information (e.g., receipts, disbursements,

 etc.) on a debtor-by-debtor basis in each monthly operating report.

             7.        Nothing contained in the Motion or this Order shall be deemed or

 construed as directing or otherwise effecting a substantive consolidation of these chapter 11

                                                    5
20-11724     Doc 2    Filed 07/28/20     Entered 07/28/20 21:55:01       Main Document         Pg
                                           15 of 15



 cases, and this Order shall be without prejudice to the rights of the Debtors to seek entry of an

 order substantively consolidating their respective cases.

             8.        The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order in accordance with the Motion.

             9.        The Court finds and determines that the requirements of Bankruptcy Rule

 6003 are satisfied and that the relief requested is necessary to avoid immediate and irreparable

 harm.

             10.       This Court shall retain jurisdiction to hear and determine all matters

 arising from the implementation of this Order.

Dated:
New York, New York

                                              UNITED STATES BANKRUPTCY JUDGE




                                                  6
